No. 07-12-0228-CV

In the Interest of K.J., A Child                   From the 320th District Court
  Appellant                                           of Potter County
                                                   November 2, 2012
                                                   Opinion by Justice Pirtle
                                                     Quinn, C.J., concurring in result.


                                     JUDGMENT

       Pursuant to the opinion of the Court dated November 2, 2012, it is ordered,

adjudged and decreed that the trial court’s order of termination is affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo